902 N.E.2d 219 (2009)
Gregory T. HILL, Appellant,
v.
STATE of Indiana, Appellee.
No. 71S05-0903-CR-105.
Supreme Court of Indiana.
March 6, 2009.

ORDER GRANTING TRANSFER AND REMANDING
Appellant, Gregory T. Hill, pled guilty to two counts of attempted murder and was sentenced to two twenty-year terms to be served consecutively. Hill was not advised that he could challenge his sentence on appeal. On Hill's pro se request, counsel was appointed, and counsel ultimately moved for leave to file a belated motion to correct error. The trial court initially granted permission for the belated motion, but on reconsideration, vacated that order and denied permission. The Court of Appeals affirmed in a memorandum decision, concluding there had been no abuse of trial court discretion in denying permission for a belated motion to correct error. The case is presently before us on Hill's petition to transfer jurisdiction. The State did not file a response to the transfer petition.
We conclude that Hill is an eligible defendant and has made the required showings described in Post-Conviction Rule 2, Section 2. Hill shall be allowed to file a belated motion to correct error.
Accordingly, we GRANT transfer, VACATE the decision of the Court of Appeals, and REMAND the case to the trial court for further proceedings on Hill's belated motion to correct error.
The Clerk is directed to send a copy of this order to: Hon. Jerome Frese, Judge, St. Joseph Superior Court; Hon. John G. Baker, Chief Judge of the Court of Appeals; Steve Lancaster, Court of Appeals Administrator; and all counsel of record.
All Justices concur.